



AMENDMENT No. 3 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT No. 3 to EMPLOYMENT AGREEMENT (“Amendment No. 3”), is entered
into as of March 1, 2017, by and between Third Point Reinsurance Ltd., a Bermuda
company (the “Company”), and Daniel Victor Malloy III (the “Executive”).


WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of January 23, 2012, an Amendment No. 1 to Employment
Agreement dated as of April 1, 2015, and an Amendment No. 2 dated as of May 4,
2016 (the initial Employment Agreement and Amendments thereto, collectively, the
“Employment Agreement”); and


WHEREAS, the Company desires to amend the Executive’s title and enlist the
services and employment of the Executive on behalf of the Third Point
Reinsurance Company Ltd. as Chief Underwriting Officer, subject to the approval
of Bermuda Immigration authorities, and the Executive is willing to render such
services and the Company and Executive agree to otherwise maintain the terms and
conditions set forth in the Employment Agreement.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.      Section 2, Extent of Employment, sub-section (a) of the Employment
Agreement shall be amended to read in its entirety as follows:


“2(a). Duties. During the Employment Term, subject to the approval of Bermuda
immigration authorities, the Executive shall serve as the Chief Underwriting
Officer of Third Point Reinsurance Company Ltd. In his capacity as Chief
Underwriting Officer, the Executive shall perform such senior executive duties,
services, and responsibilities on behalf of the Company consistent with such
position as may be reasonably assigned to the Executive from time to time by the
Chief Executive Officer of the Company. In performing such duties hereunder, the
Executive shall report directly to the Chief Executive Officer.”
   


2.    The parties hereto agree that except as specifically set forth in this
Amendment No. 3, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Amendment No. 3 to be executed,
and the Executive has hereunto set his hand, in each case to be effective as of
the day and year first above written.
THIRD POINT REINSURANCE LTD.
_By:     /s/ J. Robert Bredahl
______________________________
Name:    J. Robert Bredahl
Title: President and Chief Executive Officer




By:     /s/ Janice R. Weidenborner
______________________________
Name:    Janice R. Weidenborner
Title: EVP, Group General Counsel and Secretary




EXECUTIVE
/s/ Daniel Victor Malloy III
________________________________________
Daniel Victor Malloy III






 






